

April 1, 2020




Mr. Paul Moerner


RE: Red Lion Hotels Corporation Employment Offer Letter


Dear Paul:


On behalf of Red Lion Hotels Corporation (the “Company”), we are delighted to
offer you the position of Senior Vice President, Chief Accounting Officer. In
your new position, you will report to the Executive Vice President, Chief
Financial Officer of the Company.


As an executive officer of the Company, the details of your hire, your
compensation and any of your acquisitions and dispositions of stock of the
Company may in the future be subject to Securities Exchange Commission reporting
rules.


The following outlines the employment package for your position.


START DATE: April 1, 2020.


POSITION: Senior Vice President, Chief Accounting Officer. Your responsibilities
will be those outlined in your job description, as may be modified, and as may
be assigned to you from time to time by the Chief Financial Officer. You will
also be required, as appropriate and consistent with other senior executives, to
attend and participate in (i) necessary senior executive meetings, committees
and councils and (ii) meetings of the Board of Directors of the Company.


COMPENSATION: Your position is classified as a salaried exempt position, which
means it is exempt from state and federal overtime laws. You will be paid a
bi-weekly base salary of $7,692.31, which is equivalent to $200,000 per year,
subject to normal withholdings and payroll taxes. You will not be entitled to
any additional compensation in the event you are appointed to serve as an
officer or director of any of the Company’s direct or indirect subsidiaries or
affiliates.


BONUS: In addition to your base salary, you are eligible to earn a bonus if you
are actively employed throughout the applicable bonus period, and if you meet
the other requirements outlined in any bonus plan as may be approved by the
Company from time to time at the Company’s sole discretion. Your bonus target
for this position is set at a target of 40% of base salary.


ANNUAL EQUITY GRANT: At the sole discretion of the Compensation Committee of the
Company’s Board, you may receive an annual grant of equity under the Company’s
2015 Stock Incentive Plan (or such successor plan as may be then in effect). 
Subject to such discretion, such grant shall be in a value equal to 40% of your
base salary, all of which is currently anticipated to be issued in the form of
restricted stock units (“RSUs”) vesting 25% on each of the first four
anniversaries of issuance.  The type, allocation



--------------------------------------------------------------------------------



and timing of any equity issuance to you is subject to the Compensation
Committee’s discretion from time to time.


TRAVEL: You may be expected as part of your duties to travel frequently to such
places as may be directed from time to time by the Company. The Company will
reimburse your reasonable travel expenses in accordance with its travel
reimbursement policies as such policies may change from time to time.


BENEFITS: You will be eligible to participate in all employee benefit programs
on the same terms and conditions as any Company Executive Vice President, as
they may be modified from time to time, including:



•Medical and Dental insurance eligible the first of the month following your
Start Date•Employee Assistance Program (EAP)•Long Term Disability insurance
coverage starting the first of the month following your Start Date•
Flexible Spending Account - Section 125 Medical Reimbursement and Dependent Care
accounts eligible within 30 days of your Start Date for the following 1st of the
month effective date
•AFLAC - Voluntary Cancer Protection, Short Term Disability, Personal Recovery
and Accident / Injury Protection Plans available following Start Date and also
during open enrollment periods•Vacation, Holiday, Sick Pay and Disability
Programs•Participation in the Company 401(k) Retirement Savings Plan with a
discretionary match made after the end of each calendar year.•Direct
Deposit•Option to purchase shares of Company stock at a 15% discount through
payroll deduction under Red Lion’s Employee Stock Purchase Plan•Voluntary Term
Life and AD&D Insurance coverage eligible the first of the month following your
Start Date•Continuing education reimbursement•Discounted hotel accommodations
for you and your family at Company hotels





SEVERANCE BENEFITS:


UPON TERMINATION WITHOUT CAUSE: If the Company terminates your employment
without Cause (defined below), the Company will pay you a total amount equal to
one-half (1/2) your base annual salary for the then current fiscal year, paid to
you in equal installments over the six months following your termination on each
of the dates the Company regularly pays its employees. As a previous condition
to any severance under this letter, you shall execute and not revoke during any
legally applicable revocation period, a separation agreement and general release
in substantially the form attached hereto as Exhibit A.





--------------------------------------------------------------------------------



LOYALTY, NONDISCLOSURE OF CONFIDENTIAL INFORMATION: By accepting this offer, you
agree that you will continue to act at all times in the best interest of the
Company. You also agree that, except as required for performance of your work,
you will not use, disclose or publish any Confidential Information of the
Company either during or after your employment, or remove any such information
from the Company’s premises. Confidential Information includes, but is not
limited to, lists of actual and prospective customers and clients, financial and
personnel-related information, projections, operating procedures, budgets,
reports, business or marketing plans, compilations of data created by the
Company or by third parties for the benefit of the Company.


NONCOMPETITION AND NONSOLICITATION: (a) You agree that during a period after
termination of your employment commensurate with the months of base salary you
are paid as a benefit in connection with a related severance event, you will
not, directly or indirectly, engage or participate or make any financial
investments in (other than ownership of up to 5% of the aggregate of any class
of securities of any corporation if such securities are listed on a national
stock exchange or under section 12(g) of the Securities Exchange Act of 1934) or
become employed by, or act as an agent or principal of, or render advisory or
other management services to or for, any Competing Business. As used herein the
term “Competing Business” means any business which includes hotel ownership,
hotel management, hotel services or hotel franchising that competes directly or
indirectly with the Company.


(b)  You also agree that during your employment at the Company and during a
period after termination of your employment commensurate with the months of base
salary you are paid as a benefit in connection with a related severance event,
you will not solicit, raid, entice or induce any person that then is or at any
time during the twelve-month period prior to the end of your employment was an
employee of the Company (other than a person whose employment with the Company
has been terminated by the Company), to become employed by any person, firm or
corporation.


COMPLAINT RESOLUTION: By accepting this offer with the Company, you also agree
to continue to familiarize yourself with its policies, including its policies on
equal opportunity and anti-harassment, and to promptly report to the appropriate
the Company supervisors or officers any matters which require their attention.


KEY EMPLOYEE STATUS: You may be regarded as a key employee under certain federal
regulations governing family and medical leave. If so, this status will require
that you work closely with us in planning if you develop a need for family or
medical leave.


NATURE OF EMPLOYMENT: As you know, the Company is an at-will employer. This
means that your employment is not for a set amount of time; either you or the
Company may terminate your employment at any time, with or without cause.


ENTIRE AGREEMENT: This letter contains all of the terms of your employment with
the Company, and supersedes any prior understandings or agreements, whether oral
or in writing.





--------------------------------------------------------------------------------



The Company reserves the right, subject to limitations and provisions of
applicable law and regulations, to change, interpret, withdraw, or add to any of
its policies, benefits, or terms and conditions of employment at its sole
discretion, and without prior notice or consideration to any associate. The
Company’s policies, benefits or terms and conditions of employment do not create
a contract or make any promises of specific treatment.


We are pleased and proud to be adding your talents to our leadership team.


Sincerely,




/s/ John Russell
John Russell
Interim President and CEO
Red Lion Hotels Corporation


Accepted as of the date first set forth above:
/s/ Paul Moerner
Paul Moerner





--------------------------------------------------------------------------------







EXHIBIT A
GENERAL RELEASE OF CLAIMS
        
This Agreement and General Release of Claims (“Agreement”) is entered into by
and between ________________ (“Employee”), Employee’s heirs, dependents,
beneficiaries, executors, administrators, representatives, successors and
assigns (collectively referred to throughout this Agreement as “Employee”), and
Red Lion Hotels Corporation, dba RLH Corporation (the “Company”).


WHEREAS, Employee’s last date of employment with the Company was *.


WHEREAS, Employer and Company wish to settle and resolve all issues arising out
of Employee’s employment with and separation from Employer without any disputes
or proceedings,


NOW, THEREFORE, for and in consideration of the mutual promises and other good
and valuable consideration described below, the receipt and adequacy of which
are acknowledged by Company and Employee, both of them agree to the following:


        ONE: Separation


Company and Employee agree that Employee’s last date of employment by Company
was * (“Separation Date”).


        TWO: General Release


With the exception of Company’s obligation to pay to Employee severance benefits
in accordance with __________________, dated ____________ (the “Employment
Agreement”), Employee knowingly and voluntarily, unconditionally and forever,
releases and forever discharges the Company, all of its current and former
parents, affiliates, subsidiaries, divisions, predecessors, insurers, successors
and assigns, and all of their current and former employees, attorneys, officers,
directors, shareholders and agents thereof, both individually and in their
business capacities, and their employee benefit plans and programs and their
administrators and fiduciaries (all collectively referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which the Employee has or may have
against Releasees, including, but not limited to:


i.Any and all claims for wrongful discharge, constructive discharge, or wrongful
demotion;
ii.Any and all claims relating to any contracts of employment, oral or written,
express or implied, or breach of the covenant of good faith and fair dealing,
oral or written, express or implied;



--------------------------------------------------------------------------------



iii.Any and all tort claims of any nature, including but not limited to any
claims for negligence, defamation, misrepresentation, fraud, or negligent or
intentional infliction of emotional distress;
iv.Any and all claims for discrimination, harassment, whistle blowing or
retaliation;
v.Any and all claims for alleged violation of Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, 42 U.S.C. Section 1981, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Americans With Disabilities Act, the Employee Retirement Income
Security Act, the Federal Rehabilitation Act of 1973, the Federal Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, the
Labor Management Relations Act, the Equal Pay Act, the Fair Credit Reporting
Act, the Immigration Reform and Control Act, the Uniform Services Employment and
Reemployment Rights Act, the Conscientious Employee Protection Act and any and
all claims for violation of any other federal, state or local law, rule,
regulation or ordinances, public policy or common law;
vi.Any and all claims for unpaid or disputed wages, bonuses, profit sharing
units, commissions or other compensation;
vii.Any and all claims for attorneys’ fees or costs;
viii.Provided however nothing herein is intended to release Employee’s rights
under the Company’s 401(k) plan as prescribed by law, or any other claims that
may not be released by agreement pursuant to applicable law; and


ix.Further, nothing herein shall release Employee’s rights of indemnification
under the Company’s organizational documents for acts committed in the ordinary
course of business and within the scope of his employment, including any such
rights under any insurance policy.


         Employee understands this Release includes all claims related in any
manner to Employee’s employment up until the date of this Agreement. Employee
further understands that Employee is hereby releasing any known or unknown claim
for alleged right to discovery of information or documents of Releasees.
Employee is granting this Release even though Employee understands that Employee
may not, as of this date, know all of the claims Employee may lawfully have
against the Releasees. This release is intended to be as broad as the law allows
and includes, without limitation, any claims pursuant to statute or otherwise
for attorneys’ fees and costs.
THREE: Acknowledgments of Employee


        Employee acknowledges that the severance benefits specified in the
Employment Agreement represent sufficient consideration for Employee's release
of claims and the other covenants contained in this Agreement that pertain to
Employee. Employee further acknowledges that in the event Employee does not
execute this Agreement, or fails to execute and deliver this Agreement to
Company within the 60 day period following his Separation Date, Employee will
not be entitled to, among other things, the severance benefits specified in the
Employment Agreement.





--------------------------------------------------------------------------------



Employee acknowledges that Employee has not suffered any on-the-job injury or
illness for which Employee has not already filed a claim.


Employee acknowledges and represents that as of the date of the execution of
this Agreement, Employee has not filed any complaints or charges with any
administrative agency, or brought a claim in any court, and is not a party to
any claim against the Company, and has not assigned any claim against the
Company to any third party. Employee further agrees not to affirmatively seek to
file any claims against the Company and that if any such claim is prosecuted in
Employee’s name before any court or administrative agency, Employee waives and
agrees not to take any award of money or other damages from such action.


The Company has granted Employee any leave to which Employee was entitled from
the Company under the Family and Medical Leave Act or related state or local
leave or disability accommodation laws.


Employee has not divulged any proprietary or confidential information of the
Company and will continue to maintain the confidentiality of such information
consistent with the Company’s policies, Employee’s agreement(s) with the Company
and/or any applicable common law.


Employee has not been retaliated against for reporting any allegations of
wrongdoing by the Company, its officers or any other Releasee described in this
Agreement, including any allegations of corporate fraud. Both the Company and
Employee acknowledge that this Agreement does not limit either party’s right,
where applicable, to file or to participate in an investigative proceeding of
any federal, state or local governmental agency. To the extent permitted by law,
Employee agrees that if such an administrative claim is made, Employee shall not
be entitled to recover, and waives any right to recover monetary damages or
other individual remedies.in connection with any such claim.


FOUR: Non-Admission of Liability


This Agreement and benefits provided hereunder are not intended to be, shall not
be construed as, and are not an admission, concession by the Company or any
other Releasees, or evidence of any wrongdoing or illegal or actionable acts or
omissions, and the Company expressly denies that it engaged in any wrongdoing or
illegal or actionable acts or omissions.


FIVE: Period for Review and Eligibility Criteria


Employee understands that he has been given a period of twenty-one (21) calendar
days to review and consider this Agreement. Employee further understands that he
may take as much or as little of this 21-day period of time to consider this
Agreement as he wishes, before signing this Agreement.


SIX: Revocation Period





--------------------------------------------------------------------------------



Employee may revoke HIS acceptance of this Agreement within the seven (7) day
period after HE has signed it if HE so desires. Any revocation must be in
writing and submitted to THE COMPANy’S General Counsel, 201 W. NORTH RIVER
DRIVE, SUITE 100, sPOKANE, WASHINGTON 99201. The revocation must be either: (a)
personally delivered to THE GENERAL COUNSEL within seven (7) calendar days after
Employee signs the Agreement; (b) mailed to THE GENERAL COUNSEL at the address
specified above by First Class United States mail and postmarked within seven
(7) calendar days after Employee signs the Agreement; or (c) delivered to THE
GENERAL COUNSEL at the address specified above through a reputable overnight
delivery service with documented evidence that it was sent within seven (7)
calendar days after Employee signed the Agreement. This Agreement will become
effective and binding on the parties on the eighth (8) day after it is signed,
provided that Employee has not revoked HIS acceptance of it during the
revocation period.


SEVEN: Advised to Consult with Attorney


Employee is hereby advised to consult with an attorney of his own choosing
before signing this Agreement. Employee understands that whether to do so is his
decision.


EIGHT: Binding Agreement


This Agreement shall be binding upon and inure to the benefit of the parties, as
well as their heirs, administrators, representatives, agents, executors,
successors and assigns.


NINE: Arbitration


Except as stated in Paragraph SIXTEEN, any controversy, dispute or claim arising
out of or related to this Agreement or its enforceability shall be finally
settled by final and binding arbitration conducted by a single arbitrator
selected by the parties in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association.


If Employee breaches any provision of this Agreement pertaining to Employee, the
arbitrator will be empowered: (a) to specifically enforce any term or terms of
this Agreement; (b) to award the Company monetary damages resulting from such
breach; and/or (c) to terminate the Company’s obligations to provide future
monetary payments and benefits to Employee under this Agreement.


TEN: Confidentiality


Employee represents and agrees that he will not disclose any non-public terms of
this Agreement, the facts leading up to this Agreement, any allegations of
wrongdoing or the terms of the negotiations leading up to this Agreement, to any
persons, except (a) to members of Employee's immediate family, Employee's
attorneys, accountants, tax advisors or financial advisors, provided that: (i)
Employee informs each such person of this confidentiality obligation, (ii) each
such person agrees to be bound to its terms,



--------------------------------------------------------------------------------



and (iii) Employee shall be responsible for any violation of the terms of this
Paragraph by any of those persons; and (b) to the extent required by a subpoena
or court order or otherwise required by law.


ELEVEN: Confidential Information


Employee acknowledges that he received and had access to Confidential
Information (as defined below) of the Company and/or its affiliates throughout
his employment, and that such Confidential Information is a special, valuable
and unique asset belonging to the Company. Without limiting Employee's
continuing obligations under any existing confidentiality agreement, and in
recognition of Employee's legal obligations and the consideration set forth in
this Agreement, Employee agrees not to disclose to any third person or to use
for the direct or indirect benefit of any person or entity other than the
Company or its affiliates any Confidential Information without the Company's
express written consent, unless such Confidential Information has been
previously disclosed to the public by the Company or is in the public domain
(other than by reason of Employee's breach of this Paragraph).


"Confidential Information" includes, but is not limited to, privileged
information exchanged with the Company’s legal counsel, trade secrets, customer
lists and details of contracts with or requirements of customers, the identity
of any owner of a managed hotel, information relating to any current, past or
prospective management agreement or joint venture, information pertaining to
business methods, sales plans, design plans and strategies, management
organization, computer systems or software, operating policies or manuals,
personnel records or information, information relating to current, past or
contemplated employee benefits or compensation data or strategies, business,
financial, development or marketing plans, or manpower strategies or plans,
privileged information exchanged with the Company’s legal counsel, financial
records or other financial, commercial, business or technical information
relating to the Company or its affiliates provided, however, that “Confidential
Information” shall not include any information that demonstrably (a) is or
becomes available to the public other than as a consequence of a breach of
Employee of any fiduciary duty or obligation of confidentiality, (b) Employee
received from a source not bound, to his knowledge, by obligations of
confidentiality, or (c) was already in Employee’s possession on a
non-confidential basis prior to the commencement of his employment by the
Company.


Employee hereby represents that as of this Agreement that Employee has not
disclosed any Confidential Information or Confidential Materials to any person
or entity (other than the Company) without the express written authorization of
an authorized officer of the Company.


Nothing in this Paragraph prohibits the Employee from disclosing Confidential
Information or Confidential Materials to the extent required by a court or
governmental agency or by applicable law or under compulsion of legal process,
provided, however, that if Employee receives a subpoena or any other written or
oral request for disclosure or release of any Confidential Information,
Confidential Materials or any other information concerning the Company or any
other Releasee described in this Agreement, including but not limited to this
Agreement and any information concerning this Agreement, Employee shall (a)
within two (2) business days of the service or receipt of such subpoena or other
request notify the Company in writing directed to the Company’s General Counsel,
201 W. North River Drive, Suite 100, Spokane, Washington 99201 and provide the
Company with a copy of any subpoena or other written request, or disclose the
nature of the request for information, if oral, and (b) prior to making any such



--------------------------------------------------------------------------------



disclosure Employee will take all reasonable steps to afford the Company the
opportunity to attempt to obtain a court order to assure the confidential
treatment of the Confidential Information, Confidential Materials or other
information concerning the Company or any other Releasee described in this
Agreement or to prohibit or limit such disclosure.


TWELVE: Non-Competition; Non-Solicitation


Employee acknowledges he is bound by and agrees to comply with the
Non-Competition and Non-Solicitation provisions set forth the Employment
Agreement.


THIRTEEN: Return of Company Property


Employee represents that as of the Separation Date, he will return to the
Company all Company property in his possession, custody or control, including,
without limitation, computers, laptops, printers, scanners and accessories,
disks, keys, cell phones, smart technology, credit cards, access cards, Company
records, documents and files and all copies and recordings thereof, whether
written or electronically created or stored.


FOURTEEN: Future Cooperation


Employee will comply with all reasonable requests from any Releasee for
assistance and/or information in connection with any matters relating to the
duties and responsibilities of Employee's employment with the Company, including
without limitation, consulting with any of the employees in connection with the
transition of on-going matters, consulting with attorneys of any Releasee and/or
appearing as a witness in connection with any dispute, controversy, action or
proceeding of any kind, and making himself available to attorneys of Releasees
in advance of witness appearances for purposes of preparation upon the request
of the Company and with reasonable advance notification without the need for the
Company to issue a subpoena.


FIFTEEN: Public Announcement and Non-Disparagement


Employee shall not make any statements, whether oral or written, to the press or
other media outlets regarding the Employee's employment or separation of
employment with the Company, without express written consent and approval of the
Company, except that this Paragraph shall not apply to any statements required
to be made by reason of law, regulation, or any judicial or other similar
proceeding or order, and provided further that nothing in this paragraph shall
restrict Employee’s new employer from issuing a press release that states
Employee was formerly employed at Company.


        Employee expressly agrees that he will not make any disparaging,
malicious, and/or false comments, whether oral or written, about the Releasees
in any way, now or in the future. Employee understands that any proven breach of
this paragraph is a material breach of this Agreement.


SIXTEEN: Injunctive Relief



--------------------------------------------------------------------------------





Employee acknowledges and agrees that Paragraphs TEN, ELEVEN, TWELVE, FOURTEEN
and FIFTEEN hereof relate to special, unique and extraordinary matters and that
a violation of any of the terms of such Paragraphs will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Employee agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) in a court of law restraining Employee from committing any violation
of the covenants and obligations contained in Paragraphs TEN, ELEVEN, TWELVE,
FOURTEEN and FIFTEEN. These remedies are cumulative and are in addition to any
other rights and remedies the Company may have at law or in equity.


Employee further agrees to submit to personal jurisdiction of the federal and
state courts of the State of Washington in regard to this Paragraph SIXTEEN, if
the Company seeks to enjoin Employee from any actions or activities which are
alleged to be violative of Paragraph TEN, ELEVEN, TWELVE, FOURTEEN and FIFTEEN
of this Agreement.


SEVENTEEN: Waiver and Amendment


No delay or omission by the Company in exercising any right under this Agreement
shall operate as a waiver of that right or any other right. A waiver or consent
given by the Company on one occasion shall be effective only in that instance
and shall not be construed as a waiver or bar of any right on any other
occasion. This Agreement may not be modified, altered or changed in any manner,
except by an instrument in writing signed by duly authorized representatives of
the parties that specifically refers to this Agreement.


EIGHTEEN: Choice of Law


This Agreement shall be governed by the laws of the State of Washington without
giving effect to the conflict of law principles thereof and except that the
interpretation and enforceability of the arbitration clause herein shall be
governed by the Federal Arbitration Act.


NINETEEN: Severability


If any portion of this Agreement is declared unlawful or unenforceable, the
remaining parts will remain enforceable. In the event that Paragraph TWO is held
invalid or unenforceable, in whole or in part, this Agreement shall be voidable
in the sole discretion of the Company.


TWENTY: Entire Agreement


This Agreement is the entire Agreement between Employee and the Company
regarding the subjects addressed in this document, and this Agreement supersedes
and cancels any other agreements, arrangements, obligations or understandings
between the Company and the Employee pertaining to the subjects addressed
herein, provided, however, that: (i) Company’s obligation to pay to Employee
severance benefits under his Employment Agreement, (ii) Employees obligations
under his Employment



--------------------------------------------------------------------------------



Agreement that are intended to survive his termination, (iii) any
confidentiality, non-disclosure, non-solicitation, intellectual property or
similar agreement between Employee and the Company; (iv) any arbitration
agreement between Employee and the Company; and (v) any vested rights under
applicable stock option, restricted stock or restricted stock unit agreement or
plan pertaining to Employee, shall each survive this Agreement in accordance
with its terms.


EMPLOYEE ACKNOWLEDGES THAT:


•  EMPLOYEE HAS READ THIS AGREEMENT;


•  EMPLOYEE FULLY UNDERSTANDS THE TERMS OF THIS AGREEMENT:


• EMPLOYEE HAS TAKEN SUFFICIENT TIME TO CONSIDER THIS AGREEMENT;


•  EMPLOYEE IS VOLUNTARILY ENTERING INTO THIS AGREEMENT;


•  EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY OF HIS OWN CHOOSING
REGARDING HIS CONSIDERATION OF, AND ENTERING INTO, THIS AGREEMENT;


•  THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AS
OF THE DATE EMPLOYEE SIGNS THIS AGREEMENT AND A RESTRICTION ON RELEASE OF
CONFIDENTIAL INFORMATION AND CONFIDENTIAL MATERIALS;


•  NO PROMISES OR AGREEMENTS OF ANY KIND HAVE BEEN MADE TO OR WITH EMPLOYEE,
OTHER THAN THOSE SET FORTH IN THIS AGREEMENT, TO CAUSE EMPLOYEE TO SIGN THIS
AGREEMENT.




Signature:



Dated: __________________________________________________________________




Red Lion Hotels Corporation




By: 
 
Dated: __________________________________________________________________




